DETAILED ACTION
Response to Arguments
Applicant's arguments filed 09/21/2021 have been fully considered but they are not persuasive. 
With respect to the applicant’s arguments regarding the nonstatutory double patenting rejection, the examiner is not persuaded.  The applicant argues that the patent discloses “detects an abnormality” while the application discloses “determines …whether or not to allow a measurement” to be performed.  The examiner recognizes these two steps are different on the surface, however the abnormality detected in the parent is described in the specification as to mean that a measurement cannot be performed.  The limitations are not exact duplicates but are so closely related so as to be overlapping in scope.  Determining an abnormality or deciding if a measurement can be performed are obvious variants of each other, both indications of whether or not the apparatus is capable of performing a specific task. The double patenting rejected is maintained. 
With respect to the applicants arguments regarding the rejection of claims under 35 USC 112, the examiner is not persuaded.  The applicant attempted to clarify the measurement range or wavelength domain, however was not successful in overcoming the rejection.  The claims disclose an illumination light from the light source, a reflection light from the object, and breaking the reflected light into wavelength components.  Then the limitation in question discloses comparing a reference value for a received light intensity (clear as to referring to the reflection light from the object received) with a wavelength component of the received light intensity (clear and supported) “outside a wavelength domain equivalent to a predetermined measurement range”.  No measurement range was described; no wavelength domain was described.  It remain unclear how the measurement range or wavelength domain relate to the illumination light, reflection light, or received light broken into wavelength components.  Clarification is still necessary. 
Finally, applicant argues with respect to the rejection of claims as anticipated by Scheruebl that the prior art fails to disclose determining whether or not to allow a measurement.  Sheruebl discloses comparing the received light to a threshold.  If it is within the threshold, the measurement carries on the light is analyzed digitally.  If outside the threshold, Sheruebl discloses that the z height must be changed before a measurement can take place.  This determination is the same as the applicant’s determining “whether or not to allow a measurement of the distance to the measurement object” since Sheruebl does not allow the measurement to take place when certain parameters are met (or not met) until further action (changing the z height) takes place.  For this reason, the rejection is maintained.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 9 of U.S. Patent No 10,551,171 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent. 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: a light source, an optical system to introduce chromatic aberration, a light receiving unit, and a processor.  The processor of both systems compare the received light intensity of a wavelength component to a reference value for the wavelength component and uses that comparison to determine if the measurement can be continued.  They differ in that the patent discloses determining an abnormality, which is described by the specification as an indication that the measurement should not be performed, rather than the application which skips the abnormality and just determines if the measurement should be performed.  Additionally, the patent discloses more details regarding an abnormality detected only if all values are greater than a threshold and then continues on to measure the displacement, whereas the 
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7, 10, 11, and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
With respect to claim 7, 10, 11, and 12, the limitation “the received light intensity of a wavelength component outside a wavelength domain equivalent to a measurement range used to measure the displacement of the measurement object” is unclear.  No measurement range or wavelength domain has previously been established and the measurement of the displacement lacks antecedent basis.  It is unclear how this wavelength domain relates to the plurality of wavelength components from the light source and reflection light received at the optical system.  Clarification is required. 
It should be noted that all claims dependent on claims 7, 10, 11, and 12 fail to resolve the deficiencies explained above and are also rejection for the same reason as their parent claim under 35 USC 112, 2nd paragraph. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheruebl U.S. Patent #6,674,572.
With respect to claim 1, Scheruebl discloses a confocal microscope comprising:
A light source configured to emit illumination light including a plurality of wavelength components (Figure 1, light 1, Col.2, l 67- Col.3, l 2)
An optical system configured to introduce an axial chromatic aberration into the illumination light from the light source and to receive reflection light reflecting from a measurement object where at least a portion of the measurement object lies along a line extending from the optical axis of the optical system (Col.3, l 11-15, Figure 1)
A light receiving unit configured to separate the reflection light received at the optical system into wavelength components and thereby receive the light having the wavelength components (Figure 1, CCD 10, Col.3, l 16-21)
A processor configured to compute the distance from the optical system to the measurement object on the basis of a received light intensity of the wavelength components received in the light receiving unit (Figure 1, processing unit 14, Col. 3, l 16-28)
The processor compares a received light intensity of a wavelength component to a reference value for the wavelength component for a plurality of wavelength components in a waveform representing the light received, and determines on the basis of the comparison, whether or not to allow a measurement of the distance to the object (Col.5, l 25-33, Col.3, l 43-60, Col.4, l 7-24, 30-43, wherein allowing measurement = able to perform measurement without needing to adjust Z height)
With respect to claims 2-13, Schereubl discloses all of the limitations as applied to claim 1 above.  In addition, Schereubl discloses:
The processor measures the displacement of the measurement object on the basis of a peak in the wavelength in the received light waveform when the amount change in the received light intensity is less than the threshold for at least one of the plurality of wavelength components (Col.4, l 39-42, Col. 3, l 64- Col.4, l 3)
The plurality of wavelength components includes five wavelengths (Col.2, l 66-67, wherein white light has a plurality of wavelengths greater than five)
The threshold is defined for each wavelength on the basis of the spectrum emitted by the light source (Does not structurally limit the apparatus)
The processor detects an abnormality when the amount of change in the received light intensity compared to the reference value therefor is greater than or equal to a threshold (Col.4, l 30-43)
The processor provides notification of the abnormality when the abnormality is detected (Col.4, l 1-7, wherein notification means additional evaluation or changing of Z height)
The processor compares a reference value for a received light intensity and the received light intensity of a wavelength component outside a wavelength domain equivalent to a predetermined measurement range (Figure 2, using λ1 as “measurement range” and comparing only λ2, Col.4, l 8-13, Col.6, l 21-33)
The processor computes the distance to the measurement object when the result of the comparison is normal (Col.4, l 25-43)
The abnormality is an abnormality relating to a reflection of a portion of the illumination light in the optical system (Col.4, l 25-43, wherein abnormality means a change of Z height is required)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Scheruebl  U.S. Patent #6,674,572.
With respect to claims 14-20, Scheruebl discloses all of the limitations as applied to claims 1-13 above.  However, Scheruebl fails to disclose cables connecting the sensor head, light source, and light receiving unit, as well as a combiner on the cables and detecting an abnormality due to a reflection of light at a connection port or within the cable/combiner. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use optical cables to connect the optical tools in the measurement device. The examiner takes Official Notice that optical fibers are used to connect working optical components and that isolating abnormalities caused by these connections is essential in a working measurement device.  Determining abnormalities due to optical components and optical connections is well known in the art and necessary to evaluate error sources.  Fujita U.S. Publication 2006/0269284 discloses optical cables and combiners for connecting light source, detector, and processor as well as a method for indicating abnormalities due to reflections of light (Figure 5 and 6).  Sesko U.S. Publication 2015/0009484 discloses connecting light sources and detectors with cables and using a specific wavelength to determine optical integrity throughout fibers and connections to find abnormalities caused by the set up and not the measurement surface. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA CAROLE BRYANT whose telephone number is (571)272-9787.  The examiner can normally be reached on Tues, Thurs, Fri 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 5712722416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA C BRYANT/
Examiner, Art Unit 2877